 402DECISIONSOF NATIONALLABOR RELATIONS BOARDFidelityMaintenance&Construction Company, Inc.andInternational Brotherhood of Electrical Work-ers,AFL-CIO, LocalUnion1579.Case 10-CA-7240May 15, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWNAND JENKINSUpon a charge filed by International Brother-hood of ElectricalWorkers,AFL-CIO, LocalUnion 1579, herein called the Union, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 10, issued a com-plaint dated February 13, 1968, against FidelityMaintenance& Construction Company, Inc.,herein called Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices within the meaning of Sections 8(a)(5)and (1) and 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before a Trial Ex-aminer were duly served upon Respondent.With respect to the unfair labor practices, thecomplaintalleges, insubstance, that on January 3,1968, the Union was duly certified as the exclusivebargaining representative of Respondent's em-ployees in the unit found appropriate by the Board'and that, since on or about January 23, 1968, andthereafter, Respondent has refused and is refusingto recognize and bargain with the Union as such ex-clusivebargaining representative, although theUnion has requested and is requesting it to do so.On February 29, 1968, Respondent filed its answer,which denied the commission of the unfair laborpractices alleged.On March 15, 1968, the General Counsel filedwith the Board a motion for summary judgment, as-serting, in view of admissions contained in Respon-dent's answer and other written admissions annexedas appendices to the moving papers, that there areno issuesof fact or law requiring a hearing, andpraying the issuance of a Decision and Order find-ing the violations as alleged in the complaint.Thereafter, on March 19, 1968, the Board issuedan order transferring proceeding to the Board andnotice to show cause why the General Counsel'smotion for summary judgment should not begranted. Thereafter, Respondent filed a Responseopposing the General Counsel's motion for summa-ry judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTThe record before us establishes that on August15, 1967, the Union filed a petition in Case10-RC-7176, seeking to represent all maintenanceemployees of Respondent at the Columbia Nitrogenand Columbia Nipro plants (stipulated to be a sin-gle plant) in Augusta, Georgia. After a hearing, theRegional Director for Region 10 issued a Decisionand Direction of Election on October 27, 1967, inwhich he found appropriate for collective bargain-ing the following unit of employees:All employees of the Employer normally work-ing at the Columbia Nitrogen and ColumbiaNipro plants at Augusta, Georgia, excluding allother employees, office clerical employees,professional employees, guards, and super-visors as defined in the Act.On or about November 6, 1967, Respondentfiledwith the Board a request for review of theabove-mentionedunitdetermination.OnNovember 28, 1967, the Board issued its denial ofsaid request for review.On November 28, 1967, pursuant to thedirection, an election was held in which 87 validvotes were cast for the Union, 20 valid votes werecast against the Union, 1 invalid vote was cast, and7 votes were challenged. Thereafter, Respondenttimely filed objections to election, contending thatmany employees of Respondent presented them-selves at the polling place but were refused theright to vote by the Board agent conducting theelection, that such refusal-including the right tocast a challenged ballot-deprived Respondent ofits right to an appropriate investigation and deter-mination of the validity of any challenged ballotand the election results, and that such action by theBoard agent had the result of discouraging otheremployees from appearing at the polling place forthe purpose of casting their ballots. After an ad-ministrative investigation the Regional Director, onJanuary 3, 1968, issued a Supplemental Decisionand Certification of Representative in which hefound that the employees who were prevented fromcasting ballots were obviously ineligible since theywere not normally working at the Columbia'Case 10-RC-7176 (Not published in NLRB volumes)171 NLRB No. 76 FIDELITY MAINTENANCE & CONSTRUCTION403Nitrogen and Columbia Nipro plants,the locationdesignated in the above-mentioned unit determina-tion.Respondent did not file exceptions to orrequest for review of the Supplemental Decisionand Certification of Representative.On January 11, 1968, the Union requested thatRespondent bargain collectively.Thisrequest wasrefused on January 23, 1968; and on January 26,1968, the Union filed the charge upon which theseproceedings are predicated.In its response to notice to show cause, Respon-dent contends in substance that: (1) "the differencein description in Respondent's operation betweenthe answer and the complaint is a material issue inthis case"; (2) "the materiality of the difference ...pertains to an appropriate collective bargaining unit[and] is further manifested by facts and evidence . ..subsequent to the representation proceeding .. ,"to wit,a number of Respondent's employees wereno longer needed at Columbia NitrogenCompanyand a majority of these employees refused reassign-ment,claiming that they were employeesof Colum-bia Nitrogen Company;and (3) the Board shouldtakeofficialnoticeof the record in Case10-RC-6241 andRespondent's requestfor reviewin Case 10-RC-7176.It is clear that Respondent's contentions,in sub-stance,question the correctness of the Board's unitdetermination.InCase 10-RC-7176, Respondenthad argued that the flexibility required in its opera-tionprecluded our affirmance of the RegionalDirector'sDecision and Direction of Election. Inessence,Respondent's response to notice to showcause attempts to relitigate that issue.We cannotfind any special circumstance hereinwhich requiresthe Board to reexamine the determination which itmade on the request for review in Case10-RC-7176.Inasmuch asRespondent has alreadylitigated the issue,ithas not raised any issue whichisproperly triable in the instant unfair labor prac-tice proceeding.'As all material issues have been previously de-cided by the Board or are admitted by Respon-dent's answer to this complaint,there are no mat-ters requiring a hearing before a Trial Examiner.Accordingly, the General Counsel'sMotion forSummary Judgment is granted.On the basis of therecord before it, the Board makes the following:furnishing on an as needed basis of skilled main-tenance personnel by contract wiL'i corporations inthe Augusta,Georgia,area.During the past year,which period is representative of all material timesherein,Respondent performed services valued inexcess of$50,000for various plants in the Augusta,Georgia, area.Respondent admits,and we find,thatRespon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalBrotherhood of Electrical Workers,AFL-CIO, Local Union 1579, is alabor organiza-tion within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees constitute a unit ap-propriate for collective-bargaining purposes withinthe meaning of Section 9(b) of the Act:All employees of the Employer normally work-ing at the Columbia Nitrogen and ColumbiaNipro plants at Augusta, Georgia, excluding allother employees, office clerical employees,professional employees, guards, and super-visors as defined in the Act.2.The certificationOn November 28, 1967, a majority of the em-ployees of Respondent in said unit, in a secret-bal-lot election conducted under the supervision of theRegional Director for Region 10, designated theUnion as their representative for the purposes ofcollective bargaining with the Respondent, and onJanuary 3, 1968, the Union was certified as the col-lective-bargaining representative of the employeesin said unit and continues to be such representative.B.The Request To Bargain and Respondent'sRefusalFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein,aGeorgia corporation engaged in theCommencing on or about January 11, 1968, andcontinuing to date, the Union has requested and isrequesting Respondent to bargain collectively withtheUnion as the exclusive collective-bargainingrepresentative of all the employees in the above-dE-Z DaviesChevrolet,161 NLRB 1380 404DECISIONSOF NATIONALLABOR RELATIONS BOARDdescribed unit. Since January 23, 1968, and con-tinuing to date, Respondent has refused and con-tinues to refuse, to bargain collectively with theUnion as exclusive collective-bargaining represen-tative of all employees in said unit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of the Respondentin the appropriate unit described above in theBoard's certification, and that the Union at alltimes since January 3, 1968, has been and now isthe exclusive bargaining representative of all theemployees in the aforesaid unit, within the meaningof Section 9(a) of the Act. We further find thatRespondent has, since January 23, 1968, refused tobargain collectively with the Union as the exclusivebargaining representativeof itsemployees in theappropriate unit, and that, by such refusal, theRespondent has engaged in and is engaging in un-fair labor practices within themeaningof Section8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaningof Section8(a)(5) and (1) of the Act, we shall order that itcease and desist therefrom,and upon request, bar-gaincollectivelywith the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.Since the employees in the unit apparently havelittle cause to go to Respondent's principal office inAugusta, we shall also order Respondent to post thenotice at the Columbia Nitrogen and ColumbiaNipro plants if Respondent has facilities for suchposting.If not,Respondent shall mail a copy of thenotice to each employee in the unit.CONCLUSIONS OF LAW1.FidelityMaintenance& Construction Com-pany, Inc., is an employerengagedin commercewithin the meaningof Section 2(6) and (7) of theAct.2. International Brotherhood of Electrical Wor-kers,AFL-CIO, LocalUnion1579, is alabor or-ganization within the meaning of Section 2(5) ofthe Act.3.Allemployees of the Employer normallyworking at the Columbia Nitrogen and ColumbiaNiproplants at Augusta,Georgia,excluding allother employees, office clerical employees,profes-sionalemployees,guards,and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section9(b) of the Act.4.Since January 3,1968, the above-named labororganization has been the exclusive representativeof all employees in the aforesaid appropriate unitfor the purposes of collective bargaining within themeaning of Section9(a) of the Act.5.By refusing on or about January 23, 1968, andat all times thereafter,to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesin the appropriate unit,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforementioned refusal to bargain,Respondent has interfered with, restrained, andcoerced,and is interfering with, restraining, andcoercing employees in the exercise of the rightsguaranteed them in Section7 of theAct, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.7.Theaforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,FidelityMaintenance & Construction Company,Inc.,Augusta,Georgia,itsofficers, agents, succes-sors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages,hours, and other terms and conditions ofemployment,with International Brotherhood ofElectricalWorkers,AFL-CIO,Local Union 1579,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All employees of the Employer normally work-ing at the Columbia Nitrogen and ColumbiaNipro plants at Augusta,Georgia,excluding all FIDELITY MAINTENANCE & CONSTRUCTION405other employees,office clerical employees,professional employees,guards, and super-visors as defined inthe Act.(b) In any like or related manner interferingwith,restraining,or coercing employees in therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request,bargain with the above-namedlabor organization,as the exclusive representativeof all employees in the aforesaid appropriate unit,with respect to rates of pay, wages,hours, andother terms and conditions of employment, and ifan understanding is reached,embody such un-derstanding in a signed agreement.(b) Post at its principal office and,if Respondentpossesses facilities, at the Columbia Nitrogen andColumbia Nipro plantts,all in Augusta, Georgia,copies of the attached notice marked"Appendix."3Copies of said notice, on forms provided by the Re-gionalDirector for Region 10, after being dulysigned by Respondent'srepresentative, shall beposted by Respondent immediately upon receiptthereof,and be maintained by it for 60 consecutivedaysthereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced,or covered by any other material. IfRespondent does not possess facilities for posting oftheNotice at the above-mentionedColumbiaplants, Respondent shall mail a copy of said Noticeto each employee in the unit.(c)Notify the Regional Director for Region 10,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.the policies of the National Labor Relations Act,as amended,we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith International Brotherhood of ElectricalWorkers, AFL-CIO. Local Union 1579, asthe exclusive representative of the employeesin the bargaining unit described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive rep-resentative of all employees in the bargainingunit described below, with respect to wages,hours, and other terms and conditions of em-ployment, and, if an understanding is reached,embody such understandingin a signed agree-ment.The bargainingunit is:All employees of the Employer normallyworking at the Columbia Nitrogen andColumbia Nipro plants at Augusta, Geor-gia, excluding all other employees, officeclericalemployees,professionalem-ployees, guards, and supervisors as de-fined in the Act.FIDELITY MAINTENANCE &CONSTRUCTION COMPANY, INC.(Employer)DatedBy(Representative) (Title)In the eventthat this Order is enforced by a decree of a United StatesCourt of Appeals, thereshall he substituted for the words "a Decision andOrder" the words "a Decreeof the UnitedStatesCourt of Appeals Enforc-ing an Order."APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decisionand Order of the NationalLaborRelations Board and inorder to effectuateThis notice must remain posted for 60 consecu-tive days from the date of posting and must notbe altered, defaced, or covered by any othermaterial.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 730 Peachtree Street, N.E., Room 701,Atlanta,Georgia 30308, Telephone 404-526-5760.